                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

HAROLD JOE BLACK
                                                        CIVIL ACTION
VERSUS
                                                        NO. 18-686-JWD-RLB
SUSAN GRIFFIN, ET AL
                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated September 18, 2019, to which an objection was

filed (Doc. 37);

       IT IS ORDERED that Plaintiff’s claims under 42 U.S.C. § 1983 against Defendants

are DISMISSED WITH PREJUDICE as frivolous and for failure to state a claim pursuant

to 28 U.S.C. § 1915(e).

       IT IS FURTHER ORDERED that Susan Griffin’s Motion to Dismiss (R. Doc. 16) is

GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s claims against all defendants are

DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that all pending motions (R. Docs. 29, 30, 31, and 32)

be DENIED AS MOOT.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on October 3, 2019.

                                         S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
